internal_revenue_service number release date index number --------------- ---------------------- ---------------------------- ---------------------------- in re ---------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- telephone number --------------------- refer reply to cc tege eb ec plr-143748-08 date date legend taxpayer subsidiary a state a stock plan_year year year month date date date dollar_figurea dear ------------ ---------------------- ---------------------------------------- ------------- --------------------------------------------------- ------- ------- ------- --------------- ----------------------- ----------------------- -------------------------- -------- this letter is in response to the letter dated date and submitted by your authorized representative requesting certain rulings under sec_424 of the internal_revenue_code code regarding the adjustment as the result of a particular transaction of outstanding options intended to qualify as incentive stock_options under sec_422 of the code the facts as presented are as follows taxpayer is a real_estate_investment_trust reit incorporated in state a taxpayer has common equity securities that are required to be registered under sec_12 of the securities exchange act of in year taxpayer adopted the stock plan which was approved by taxpayer’s stockholders under the terms of the stock plan eligible individuals may receive incentive stock_options nonstatutory stock_options stock appreciation rights and restricted_stock options intended to qualify as incentive stock_options under sec_422 of the code have been granted under the stock plan to officers and directors of taxpayer plr-143748-08 the stock plan includes an adjustment provision under which taxpayer’s compensation committee may make such substitution or adjustment if any as it deems to be equitable with respect to the number or kind of shares or other_securities issued or reserved for issuance pursuant to the stock plan as applicable and to outstanding awards in the event of any change in taxpayer’s outstanding shares by reason of any share dividend or split recapitalization merger consolidation spinoff combination or exchange of shares or other corporate change or any distributions to common stockholders other than regular cash dividends the agreement evidencing options granted under the stock plan that are intended to qualify as incentive stock_options includes an adjustment provision under which taxpayer’s compensation committee shall make such substitution or adjustment if any as it deems to be equitable with respect to the number or kind of shares or other_securities issued or reserved for issuance pursuant to the stock plan as applicable and to outstanding awards in the event of any change in taxpayer’s outstanding shares by reason of any share dividend or split recapitalization merger consolidation spinoff combination or exchange of shares or other corporate change or any distributions to common stockholders other than regular cash dividends since taxpayer became a reit in year taxpayer has not paid regular dividends and has not paid any other dividend or made any other distribution to its stockholders in month of year taxpayer liquidated subsidiary a as a result of such liquidation on date taxpayer declared a special distribution of dollar_figurea per share payable to its stockholders of record on date the special distribution represents a nonrecurring event and not a part of a pattern of dividends or distributions the special distribution is directly related to a capital_transaction ie the liquidation of subsidiary a representing a nonrecurring event that is separate and apart from taxpayer’s core business activities the special distribution is not a payout of normal corporate earnings further the special distribution potentially reduced or diluted the value of the option holders’ interests relative to those of the stockholders who received the special distribution as a result of the special distribution on date taxpayer made a proportional adjustment of outstanding options including options intended to qualify as incentive stock_options under sec_422 of the code under the stock plan the adjustment applied to all options that were outstanding when the special distribution was paid the options cover the same stock before and after the adjustments sec_424 of the code provides that the term issuing or assuming a stock_option in a transaction to which sec_424 applies means a substitution of a new option for the old option or an assumption of the old option by an employer_corporation or a parent or subsidiary of such corporation by reason of a corporate merger consolidation acquisition of property or stock separation reorganization or liquidation if the excess of the aggregate fair_market_value of the shares subject_to plr-143748-08 the option immediately after the substitution or assumption over the aggregate option_price of such shares is not more than the excess of the aggregate fair_market_value of all shares subject_to the option immediately before such substitution or assumption over the aggregate option_price of such shares and the new option or the assumption of the old option does not give the employee additional benefits which he did not have under the old option sec_1_424-1 of the income_tax regulations regulations provides that in order for a change in an option or issuance of a new option to qualify as a substitution or assumption the change must occur by reason of a corporate transaction as defined in sec_1_424-1 sec_1_424-1 of the regulations provides that generally a change in an option or issuance of a new option is considered to be by reason of a corporate transaction unless the relevant facts and circumstances demonstrate that such change or issuance is made for reasons unrelated to such corporate transaction a change in an option or issuance of a new option will be considered to be made for reasons unrelated to a corporate transaction if there is an unreasonable delay between the corporate transaction and such change in the option or issuance of a new option or if the corporate transaction serves no substantial corporate business_purpose independent of the change in options sec_1_424-1 of the regulations provides that a change in an option or issuance of a new option is by reason of a distribution or change in the terms or number of the outstanding shares of a corporation only if the option as changed or the new option issued is an option on the same stock as under the old option sec_1_424-1 of the regulations provides that the term corporate transaction includes a distribution excluding an ordinary dividend or a stock split or stock_dividend described in sec_1_424-1 or change in the terms or number of outstanding shares of a corporation based solely on the facts presented we rule as follows the special distribution made on date was a corporate transaction within the meaning of that term as used in sec_1_424-1 of the regulations the date adjustment of options intended to qualify as incentive stock_options that were granted pursuant to the stock plan to reflect the special distribution is treated as occurring by reason of a corporate transaction within the meaning of those terms as used in sec_1_424-1 and of the regulations no opinion is expressed or implied regarding whether options granted under the stock plan satisfy the requirements of sec_422 of the code no opinion is expressed or implied concerning the tax consequences of the proposed transactions plr-143748-08 under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions that are not specifically covered by the above rulings in particular no opinion is expressed or implied concerning the application of sec_409a of the code to the proposed transactions this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely thomas d scholz assistant branch chief executive compensation branch office of division counsel associate chief_counsel tax exempt and government entities
